PEARSON, J.

                             UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF OHIO
                                   EASTERN DIVISION


UNITED STATES OF AMERICA,                        )
                                                 )     CASE NO. 5:18-CR-611
               Plaintiff,                        )
                                                 )
               v.                                )     JUDGE BENITA Y. PEARSON
                                                 )
ARMANDO ISRA CHAVARRIA-                          )
ACEVEDO,                                         )
                                                 )     ORDER
               Defendant.



       This matter is before the Court upon Magistrate Judge George J. Limbert’s Report and

Recommendation (“R&R”) that the Court accept Defendant Armando Isra Chavarria-Acevedo’s

(“Defendant”) plea of guilty and enter a finding of guilty against Defendant. ECF No. 21.

       On October 17, 2018, the Government filed an Indictment against Defendant alleging

violation of 8 U.S.C. § 1326, illegal reentry. ECF No. 1. Thereafter, Defendant notified the

Court of Defendant’s intent to enter a plea of guilty. ECF No. 18. The Court issued an order

referring the matter to the United States Magistrate Judge for the purpose of receiving

Defendant’s guilty plea. ECF No. 19.

       On February 7, 2019, Magistrate Judge Limbert held a hearing during which Defendant

consented to the order of referral (ECF No. 20) and entered a plea of guilty to Count 1 of the

Indictment. Magistrate Judge Limbert issued a Report recommending that this Court accept

Defendant Armando Isra Chavarria-Acevedo’s plea and enter a finding of guilty. ECF No. 21.

       The time limitation to file objections to the Magistrate Judge’s Report and
(5:18-CR-611)



Recommendation has expired and neither party has filed objections or requested an extension of

time.

        Fed. R. Crim. P. 11(b) states:

        Before the court accepts a plea of guilty or nolo contendere, the defendant may be
        placed under oath, and the court must address the defendant personally in open
        court. During this address, the court must inform the defendant of, and determine
        that the defendant understands, the following: (A) the government’s right, in a
        prosecution for perjury or false statement, to use against the defendant any
        statement that the defendant gives under oath; (B) the right to plead not guilty, or
        having already so pleaded, to persist in that plea; (C) the right to a jury trial; (D)
        the right to be represented by counsel - and if necessary have the court appoint
        counsel - at trial and at every other stage of the proceeding; (E) the right at trial to
        confront and cross-examine adverse witnesses, to be protected from compelled
        self-incrimination, to testify and present evidence, and to compel the attendance of
        witnesses; (F) the defendant’s waiver of these trial rights if the court accepts a
        plea of guilty or nolo contendere; (G) the nature of each charge to which the
        defendant is pleading; (H) any maximum possible penalty, including
        imprisonment, fine, and term of supervised release; (I) any mandatory minimum
        penalty; (J) any applicable forfeiture; (K) the court’s authority to order restitution;
        (L) the court’s obligation to impose a special assessment; (M) in determining a
        sentence, the court’s obligation to calculate the applicable sentencing-guideline
        range and to consider that range, possible departures under the Sentencing
        Guidelines, and other sentencing factors under 18 U.S.C. §3553(a); and (N) the
        terms of any plea-agreement provision waiving the right to appeal or to
        collaterally attack the sentence.

        The undersigned has reviewed the transcript and the Magistrate Judge’s R&R and finds,

that in his careful and thorough proceeding, Magistrate Judge Limbert satisfied the requirements

of Fed. R. Crim. P. 11 and the United States Constitution. Defendant was placed under oath and

determined to be competent to enter a plea of guilty. Defendant was made aware of the charges

and consequences of conviction and his rights and waiver thereof. Magistrate Judge Limbert also

correctly determined that Defendant had consented to proceed before the magistrate judge and

                                          -2-
(5:18-CR-611)



tendered his plea of guilty knowingly, intelligently and voluntarily. Furthermore, the magistrate

judge also correctly found that there was an adequate factual basis for the plea.

       Upon de novo review of the record, the Report and Recommendation is adopted.

Therefore, Defendant Armando Isra Chavarria-Acevedo is adjudged guilty of Count 1 of the

Indictment, illegal reentry, in violation of 8 U.S.C. § 1326.




       IT IS SO ORDERED.


    March 4, 2019                              /s/ Benita Y. Pearson
Date                                           Benita Y. Pearson
                                               United States District Judge




                                         -3-
